 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10

11    RAY ANTONIO AZCARATE,                                   Case No. 2:17-cv-02190-RFB-EJY
12                      Petitioner,                           ORDER
13           v.
14    BRIAN WILLIAMS, et al.,
15                      Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (second request) (ECF

18   No. 36), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for extension of time

20   (second request) (ECF No. 36) is GRANTED. Petitioner will have through October 24, 2019, to

21   file a response to the motion to dismiss (ECF No. 27).

22          DATED: September 3, 2019.
23                                                                ______________________________
                                                                  RICHARD F. BOULWARE, II
24                                                                United States District Judge
25

26

27

28
                                                      1
